 CSC OIL COMPANY19CSC OilCompany and Retail Store EmployeesUnion,Local 1099,Retail Clerks International As-sociation,AFL-CIO. Case 9-CA-9165August 28, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOmary Judgment should not be granted. Respondentthereafter filed a response to Notice To Show Cause,entitled "Reasons Why Summary Judgment ShouldNot be Granted Herein."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Upon a charge filed on February 21, 1975, by Re-tailStoreEmployees Union, Local 1099, RetailClerks International Association, AFL-CIO, hereincalled the Union, and duly served on CSC Oil Com-pany, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued a com-plaint on April 1, 1975, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and no-tice of hearing before an Administrative Law Judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 12,1974, following a Board election in Case 9-RC-10442 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about December 20, 1974, and atall times thereafter,Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and is re-questing it to do so. On April 9, 1975, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On May 12, 1975, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On May 19, 1975, Respondent filed astatementin opposition to the General Counsel'sMotion for Summary Judgment. Subsequently, onMay 23, 1975, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-'Official notice is takenof the recordin the representationproceeding,Case 9-RC-10442,as the term"record"isdefined in Secs102.68 and102.69(g) of the Board'sRules and Regulations, Series 8, as amended SeeLTV Electrosystems, Inc,166 NLRB 938 (1967), enfd. 388 F 2d 683 (C.A. 4,1968);Golden Age Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d 26(C A. 5, 1969);Intertype Co v. Penello,269 F Supp. 573 (D C. Va., 1967),Follett Corp,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C A 7, 1968); Sec.9(d) of the NLRA.Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition andresponse to the Motion for Summary Judgment, theRespondent attacks the Union's representative statusand certification basically because its objectionsshould not have been overruled, specifically in viewof the closeness of the election and because it wasdeprived of due process by the denial of a hearing onthe material issues raised by the objections.Our review of the record, including that of Case9-RC-10442, shows that pursuant to a Stipulationfor Certification Upon Consent Election, an electionwas held on June 19, 1974, among Respondent's em-ployees in the appropriate unit. The tally of ballotsshowed four votes cast for and three votes castagainst the Union and one challenged ballot. Re-spondent filed timely objections to conduct affectingthe election, alleging in substance interrogation, mis-representations, a threat, and various promises ofbenefits if the Union got in, and that the Union in-structed an employee not to vote. Following an in-vestigationofthechallengedballotsandRespondent's objections, the Acting Regional Direc-tor for Region 9 issued, on August 15, 1974, a reporton election, challenged ballot, objections to election,and recommendations to the Board. He recommend-ed that the challenged ballot be sustained and, afterconcluding that the objections, including an addi-tional allegation by Respondent that its observer atone of the polling places was intoxicated and couldneither carry out his duties nor cast an intelligentvote, raised no substantial or material issues affectingthe results of the election, recommended that the ob-jections be overruled in their entirety and that theBoard issue an appropriate certification.Thereafter Respondent filed a brief and exceptionsto the report on election, challenged ballot, objec-tions to election, and recommendations to the Boardurging the Board to sustain its objections and order anew election or to hold a hearing. Respondent al-leged the Acting Regional Director erred in his factu-al and legal determinations and that, in electionssuch as this where the outcome is determined by one220 NLRB No. 10 20DECISIONSOF NATIONALLABOR RELATIONS BOARDvote,the Board is under a higher duty to examineeach alleged item of misconduct and to consider con-duct in the aggregate for its impact upon the election.Respondent also contended that full consideration ofitsobjections was impaired because of theex parteinvestigation in which its attorney was denied directand cross-examination of witnesses and it was deniedan opportunity to present a factual case. Respondentalso contended it was denied due process and wasentitled to a hearing on the material issues raised byits objections.On December12, 1974,the Board issued a Deci-sion and Certification of Representative in which, af-ter considering the objections and the Acting Re-gionalDirector's report and after reviewing therecord in light of the exceptions and briefs, the Boardadopted the findings and recommendations of theActing Regional Director and certified the Union.It thus appears that the Respondent's objectionsand due process contentions were considered in theunderlying representation proceeding and may notbe reconsidered here.Further,it is clear that to beentitled to a hearing Respondent must raise substan-tial or materialissuesand, as it did not do so in therepresentation case,ithas not been denied due pro-cess?It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding,and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege thatany specialcircumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding.Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.42Big Three Industries,Inc, Formerly Big Three Industrial Gas & Equip-mentCo.,214 NLRB No. 104 (1974);Raub Supply Company,215 NLRB No.75 (1974).7 SeePittsburghPlate Glass Co v. N LR.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c)4 In the Motion for Summary Judgment,counsel for the General Counselmoves that certain denials of Respondent's answer tothe complaint bestricken.The denialsrelating to the representative statusand certification ofthe Union are disposed of in the Ruling on the Motion for Summary Judg-ment. Respondent's denials as to the unit and its status as an Ohio corpora-tion are stricken because the Respondent stipulated thereto in the Stipula-tion for CertificationUpon ConsentElection.While Respondent admits acontinuing request tobargain by the Union on or aboutDecember20, 1974it denies any violation ofthe Act butdoes not refer to the refusal-to-bargainallegation.Attachedto the memorandumin support of theMotion for Sum-On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTCSC Oil Company is an Ohio corporation engagedin the distribution and retail sale of gasoline at vari-ous locations in the States of Ohio and Kentucky.During the past 12 months, a representative period, ithas received gross revenues valued in excess of$500,000 and during the same period purchasedgoods and supplies valued in excess of $50,000 fromsuppliers located outside the States of Ohio and Ken-tucky, which it caused to be shippedin interstatecommerce directly to its places of business in Ohioand Kentucky. Respondent's retail outlets involvedin this proceeding are at 82 Carothers Road, New-port,Kentucky 41071; 7900 Beechmont Avenue,Cincinnati, Ohio 45230; and 5245 Ridge Road, Cin-cinnati,Ohio 45213.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,anemployer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDRetail StoreEmployees Union, Local 1099,RetailClerksInternationalAssociation, AFL-CIO,is a la-bor organizationwithin themeaning of Section 2(5)of the Act.III.THE UNFAIR LABORPRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All gas station attendants employed by theEmployer at its 7900 Beechmont Avenue, Cin-cinnati, Ohio 45230, 5245 Ridge Road, Cincin-mary Judgment is the Union's letterof January 31, 1975,requesting Re-spondent to bargain and Respondent's response thereto ofFebruary 10,1975, in which its counsel advises theUnionthat Respondent declines tobargain withit.These uncontrovertedletters establish a refusal to bargainby theRespondent and its answer is stricken to the extent that it denies arefusal to bargain.Accordingly,we findthatthe above allegations of thecomplaint stand admitted and are found to be true. CSC OIL COMPANYnati,Ohio 45213, and 82 Carothers Road, New-port,Kentucky 41071, locations;but excludingalloffice clerical employees,professional em-ployees,guards and supervisors as defined in theAct.2.The certificationOn June 19, 1974, a majority of the employees ofRespondent in said unit,in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 9 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on December 12, 1974, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about December 20, 1974, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about February 10, 1975, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since February 10, 1975, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.I,V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in sectionIII,above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-21ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstruction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.CSC Oil Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Retail Store Employees Union, Local 1099, Re-tailClerks International Association, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.All gas station attendants employed by the Em-ployer at its 7900 Beechmont Avenue, Cincinnati,Ohio 45230, 5245 Ridge Road, Cincinnati, Ohio45213, and 82 Carothers Road, Newport, Kentucky41071, locations; but excluding all office clerical em-ployees, professional employees, guards and supervi-sors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since December 12, 1974, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about February 10, 1975, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7 of theAct, and therebyhas engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) ofthe Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section2(6) and (7) of the Act.in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that Respondent CSCOil Company, Newport, Kentucky, and Cincinnati,Ohio, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusingto bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Retail Store EmployeesUnion, Local 1099, Retail Clerks International Asso-ciation, AFL-CIO, as the exclusive bargaining repre-sentativeof its employees in the following appropri-ate unit:All gas station attendants employed by theEmployer at its 7900 Beechmont Avenue, Cin-cinnati, Ohio 45230, 5245 Ridge Road, Cincin-nati, Ohio 45213, and 82 Carothers Road, New-port,Kentucky 41071, locations; but excludingalloffice clerical employees, professional em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its outlets at 7900 Beechmont Avenueand 5245 Ridge Road, Cincinnati, Ohio, and 82 Car-others Road, Newport, Kentucky, copies of the at-tached notice marked "Appendix." S Copies of saidnotice, on forms provided by the Regional DirectorforRegion9,afterbeingdulysignedbyRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,51n the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read "Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailStoreEmployeesUnion, Local 1099, RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit:All gas station attendants employed by theEmployer at its 7900 Beechmont Avenue, Cin-cinnati,Ohio 45230, 5245 Ridge Road, Cin-cinnati, Ohio 45213, and 82 Carothers Road,Newport, Kentucky 41071, locations; but ex-cluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.CSC OIL COMPANY